DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/14/2021 has been entered.

Response to Amendment
	The amendment filed on 5/14/2021 has been entered.  Claims 1, 4-6, 8, and 13-20 are pending in the application.  The amendments to the claims overcome each and every claim objection previously set forth in the Final Office Action mailed on 12/16/2020.

Specification
The abstract of the disclosure is objected to because:
-Line 4: please correct “the longitudinal length” to “a longitudinal length”

-Line 7: please correct “a distal end” to “the distal end”.
-Line 7: please correct “the catheter device” to “the catheter devices”.
-Line 8 recites “the needle device”.  Is this the same as “needle devices” as recited in line 1?
-Line 9 recites “the needle device”.  Is this the same as “needle devices” as recited in line 1?
-Line 9: please correct “the catheter device” to “the catheter devices”.
-Line 9 recites “the devices”.  Line 1 previously recites “catheter devices” and “needle devices”; therefore, it is unclear which devices are meant by “the devices”.
-Line 9: please correct “kits” to “the kits”.
Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 6, 8, 13, and 15-16 are objected to because of the following informalities:    
-Claim 6, line 1: please correct “the cutting edges” to “the one or more cutting edges”.
-Claim 8, line 4: please correct “the elongated internal channel” to “the elongate internal channel”.
-Claim 13, page 3, line 3: please correct “sharpened distal end” to “the sharpened distal end”.

-Claim 13, page 4, line 17: please correct “the distal end” to “the distal end of the catheter body”.
-Claim 15, line 1: please correct “a guide wire” to “the guide wire”.
-Claim 15, line 2: please correct “the elongated internal channel” to “the elongate internal channel”.
-Claim 16, page 5, line 5: please correct “sharpened distal end” to “the sharpened distal end”.
-Claim 16, page 5, line 13: please correct “a hollow organ” to “the hollow organ”.
-Claim 16, page 5, lines 23-34: please correct “the proximal and distal ends” to “the proximal and distal ends of the catheter body”.
-Claim 16, page 5, line 26: please correct “the distal end” to “the distal end of the catheter body”.
-Claim 16, page 6, line 4: please correct “a skin” to “skin”.
-Claim 16, page 6, line 10: please correct “the needle device handle” to “the needle device”.
-Claim 16, page 6, line 13: please correct “the cutting edges” to “the one or more cutting edges”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Adams (US Patent Application Publication No. 2007/0060889) in view of Kiev (US Patent No. 9,743,952).
Regarding claim 1, Adams discloses a catheter device (16) (see Fig. 6a-b) configured to provide access to a hollow organ (see par. [0038]), the catheter device (16) configured to be used with a removable needle device (stylet assembly 13 and safety sheath assembly 15 cooperate to form a removable needle device, see par. [0040]) having an elongated needle (17) that extends distally from a proximal needle handle (stylet hub 19 of stylet assembly 13 and shuttle 43 of safety sheath assembly 15 cooperate to form a proximal needle handle, see Fig. 9), the proximal needle handle (19 and 43) having first and second inwardly protruding catches (67-1 
a proximal end, a distal end, a top surface (side of catheter body which includes elements 73-2, 76-2, and 77-2), and a bottom surface (side of catheter body which includes elements 73-1,76-1, and 77-1); 
a grip (73-1 and 73-2) located at or near the proximal end of the catheter body (see annotated Fig. 6a below), the grip (73-1 and 73-2) being configured to allow manipulation of the catheter body by a user of the catheter device (16) (see par. [0035]-[0036]), the grip (73-1 and 73-1) including first (73-2) and second (73-1) side surfaces facing in opposite directions and separated by a first distance (see annotated Fig. 6a below), at least a proximal portion of each of the top and bottom surfaces of the catheter body (see annotated Fig. 6a below) having a width that extends entirely across the first distance (see annotated Fig. 6a below); 
an elongate internal channel (channel through catheter body) extending between the proximal and distal ends (see Fig. 6a-b), the elongate internal channel (channel through catheter body) being configured to receive the elongated needle (17) (see Fig. 2); 
a first recess (recess below 76-2) in the top surface (side of catheter body which includes elements 73-2, 76-2, and 77-2) and a second recess (recess below 76-1) in the bottom surface (side of catheter body which includes elements 73-1,76-1, and 77-1), each of the first and second recesses (recesses below 76-2 and 76-1, respectively) being located in a proximal end portion of the catheter body between the first (73-2) and second (73-1) side surfaces of the grip (73-1 and 73-1) (see Fig. 6a), an inside of the 
However, Adams fails to disclose that the catheter body comprises one or more cutting edges extending in a proximal direction from a location at or near the distal end.
Kiev discloses a catheter device (see Fig. 3) having a catheter body (302) comprising one or more cutting edges (306 and 308) extending in a proximal direction from a location at or near the distal end (top end shown in Fig. 3) of the catheter body (302). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter body of Adams to include the one or more cutting edges of Kiev in order to cut the skin of a patient during a procedure, which aids in accessing the interior of the patient’s body (see Kiev col. 2 lines 43-56 and col. 5 lines 47-55).

    PNG
    media_image1.png
    465
    614
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    794
    742
    media_image2.png
    Greyscale


Regarding claim 4, modified Adams discloses the catheter device according to claim 1 substantially as claimed, wherein each of the one or more cutting edges (306 and 308 of Kiev which have been added to the distal end of the catheter body of Adams in order to cut the skin of a patient - see modifications to claim 1 above) is straight (see Kiev Fig. 3, Kiev col. 5 lines 47-55).

Regarding claim 5, modified Adams discloses the catheter device according to claim 1 substantially as claimed, wherein each of the one or more cutting edges (306 and 308 of Kiev which have been added to the distal end of the catheter body of Adams in order to cut the skin of a patient - see modifications to claim 1 above) is curved (see Kiev Fig. 3, each blade has a bend or “curve”, Kiev col. 5 lines 47-55).

Regarding claim 8, modified Adams discloses the catheter device according to claim 1 substantially as claimed, further comprising a hollow insertion tube (71), wherein the insertion tube (71) is attached to the catheter body (see annotated Fig. 6a above) at the distal end of the catheter body, the insertion tube (71) having an inner lumen (lumen of 71) that is aligned with and in fluid communication with the elongate internal channel (channel through catheter body) of the catheter body (see annotated Fig. 6a above).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Adams (US Patent Application Publication No. 2007/0060889) in view of Kiev (US Patent , as applied to claim 1 above, and further in view of de Juan, Jr. et al. (US Patent No. 5,317,938).
Regarding claim 6, modified Adams discloses the catheter device according to claim 1 substantially as claimed. However, modified Adams fails to disclose that at least one of the cutting edges comprises a first segment that is saw-shaped and a second segment that is not saw-shaped (note: the cutting edges 306 and 308 of Kiev which have been added to the distal end of the catheter body of Adams in order to cut the skin of a patient - see modifications to claim 1 above - are disclosed by Kiev as being any shape useful for cutting, see Kiev col. 5 lines 47-55).
De Juan, Jr. discloses a cutting device wherein at least one of the cutting edges (50) comprises a first segment (51) that is saw-shaped and a second segment (52) that is not saw-shaped (Fig. 8). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify at least one of the cutting edges of modified Adams with the saw shape of de Juan, Jr. in order to allow cutting of certain specific tissues (see de Juan, Jr. col. 6 lines 14-23).

Claims 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US Patent Application Publication No. 2008/0262430) in view of Adams (US Patent Application Publication No. 2007/0060889), further in view of Kiev (US Patent No. 9,743,952).
Regarding claim 13, Anderson discloses a kit including: 
a needle device (20) (see Fig. 2A-B) comprising an elongated needle (22) having a proximal end (24), a sharpened distal end (108), and an inner lumen (lumen of 22) 
a catheter device (28) configured to provide access (via fenestrations 111) to a hollow organ (see par. [0071]), the catheter device (28) configured to be used with the needle device (20) and comprising a catheter body (32), the catheter body (32) comprising: 

an elongate internal channel (30) extending between the proximal and distal ends (proximal and distal ends of 32), the elongate internal channel (30) being configured to receive the elongated needle (22) (see Fig. 1); and 
a recess (recess under lip 37) in the proximal end portion of the catheter body (top end of 32 in Fig. 3A-C), the recess (recess under lip 37) being configured to receive the first and second inwardly protruding catches (see annotated Fig. 2A below) of the needle device for detachably coupling the needle device (20) to the top and bottom surfaces of the catheter body.
However, Anderson fails to disclose a grip located at or near the proximal end of the catheter body, the grip being configured to allow manipulation of the catheter body by a user of the catheter device, the grip including first and second side surfaces facing in opposite directions and separated by a first distance, at least a proximal portion of each of the top and bottom surfaces of the catheter having a width that extends entirely across the first distance; one or more cutting edges extending in a proximal direction from a location at or near the distal end; and that the recess includes a first recess in the top surface and a second recess in the bottom surface, each of the first and second recesses being located in a proximal end portion of the catheter body between the first and second side surfaces of the grip, an inside of the first and second recesses being configured to respectively receive the first and second inwardly 
Adams discloses a grip (73-1 and 73-2) located at or near the proximal end of the catheter body (see annotated Fig. 6a above), the grip (73-1 and 73-2) being configured to allow manipulation of the catheter body by a user of the catheter device (16) (see par. [0035]-[0036]), the grip (73-1 and 73-2) including first (73-2) and second (73-1) side surfaces facing in opposite directions and separated by a first distance (see annotated Fig. 6a above), at least a proximal portion of each of the top and bottom surfaces of the catheter body (see annotated Fig. 6a above) having a width that extends entirely across the first distance (see annotated Fig. 6a above); and a first recess (recess below 76-2) in the top surface (side of catheter body which includes elements 73-2, 76-2, and 77-2) and a second recess (recess below 76-1) in the bottom surface (side of catheter body which includes elements 73-1,76-1, and 77-1), each of the first and second recesses (recesses below 76-2 and 76-1, respectively) being located in a proximal end portion of the catheter body between the first (73-2) and second (73-1) side surfaces of the grip (73-1 and 73-1) (see Fig. 6a), an inside of the first and second recesses (recesses below 76-2 and 76-1, respectively) being configured to respectively receive the first and second inwardly protruding catches (67-1 and 67-2) of the needle device (13 and 15) for detachably coupling the needle device (13 and 15) to the top and bottom surfaces of the catheter body (see par. [0036]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter body of Anderson with the grip of Adams in order to aid the user in advancing the catheter body distally (see Adams par. [0035] 
However, modified Anderson still fails to disclose that the catheter body comprises one or more cutting edges extending in a proximal direction from a location at or near the distal end.
Kiev discloses a catheter device (see Fig. 3) having a catheter body (302) comprising one or more cutting edges (306 and 308) extending in a proximal direction from a location at or near the distal end (top end shown in Fig. 3) of the catheter body (302). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter body of modified Anderson to include the one or more cutting edges of Kiev in order to cut the skin of a patient during a procedure, which aids in accessing the interior of the patient’s body (see Kiev col. 2 lines 43-56 and col. 5 lines 47-55).

    PNG
    media_image3.png
    408
    736
    media_image3.png
    Greyscale


Regarding claim 14, modified Anderson discloses the kit according to claim 13 substantially as claimed, further comprising a treatment catheter configured to pass over a guide wire (see par. [0047]).

Regarding claim 15, modified Anderson discloses the kit according to claim 14 substantially as claimed, further comprising a guide wire (120) configured to be advanced and removed through the elongated internal channel (30) of the catheter device (see par. [0047], Fig. 15).

Regarding claim 16, Anderson discloses a method for accessing a hollow organ comprising: 
providing a needle device (20) (see Fig. 2A-B) and a catheter device (28), 
the needle device (20) comprising an elongated needle (22) having a proximal end (24), a sharpened distal end (108), and an inner lumen (lumen of 
the catheter device (28) being configured to provide access (via fenestrations 111) to a hollow organ (see par. [0071]), the catheter device (28) including a catheter body (32), the catheter body (32) having: 

an elongate internal channel (30) extending between the proximal and distal ends (proximal and distal ends of 32), the elongated needle (22) residing inside the elongate internal channel (30) (see Fig. 1); and 
a recess (recess under lip 37) in the proximal end portion of the catheter body (top end of 32 in Fig. 3A-C), the recess (recess under lip 37) being configured to receive the first and second inwardly protruding catches (see annotated Fig. 2A above) of the needle device for detachably coupling the needle device (20) to the top and bottom surfaces of the catheter body;
making a puncture in a skin of a patient and the hollow organ using the sharpened distal end of the elongated needle (22) while in the elongate internal channel (30) of the catheter device (28) (see Fig. 8, par. [0055]), 
inserting at least a distal part of the elongated needle (22) into the hollow organ (par. [0055]); 
inserting a guide wire (120) into the elongate internal channel (30) of the catheter body (32) such that the guide wire is at least partially positioned in the hollow organ (see Fig. 15, par. [0057]), 
detaching the needle device (20) from the catheter device (28) by respectively removing the first and second inwardly protruding catches (see annotated Fig. 2A above) from the recess (recess under lip 37) of the catheter body (32) (see par. [0058]), 

However, Anderson fails to disclose a grip located at or near the proximal end of the catheter body, the grip being configured to allow manipulation of the catheter body by a user of the catheter device, the grip including first and second side surfaces facing in opposite directions and separated by a first distance, at least a proximal portion of each of the top and bottom surfaces of the catheter body having a width that extends entirely across the first distance; one or more cutting edges extending in a proximal direction from a location at or near the distal end; and that the recess includes a first recess in the top surface and a second recess in the bottom surface, each of the first and second recesses being located in a proximal end portion of the catheter body between the first and second side surfaces of the grip, an inside of the first and second recesses being configured to respectively receive the first and second inwardly protruding catches of the needle device for detachably coupling the needle device to the top and bottom surfaces of the catheter body; and the step of increasing a length of the puncture by inserting the cutting edges of the catheter body of the catheter device into the puncture.
Adams discloses a grip (73-1 and 73-2) located at or near the proximal end of the catheter body (see annotated Fig. 6a above), the grip (73-1 and 73-2) being configured to allow manipulation of the catheter body by a user of the catheter device (16) (see par. [0035]-[0036]), the grip (73-1 and 73-2) including first (73-2) and second (73-1) side surfaces facing in opposite directions and separated by a first distance (see 

Kiev discloses a catheter device (see Fig. 3) having a catheter body (302) comprising one or more cutting edges (306 and 308) extending in a proximal direction from a location at or near the distal end (top end shown in Fig. 3) of the catheter body (302); and a step of increasing a length of a puncture by inserting the cutting edges (306 and 308) of the catheter body (302) of the catheter device (Fig. 3) into the puncture (see col. 8 lines 20-34). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter body of modified Anderson to include the one or more cutting edges of Kiev and to modify the method of modified Anderson to include the step of increasing a length of the puncture by inserting the cutting edges of the catheter body of the catheter device into the puncture in order to cut the skin of a patient during a procedure, which aids in accessing the interior of the patient’s body (see Kiev col. 2 lines 43-56 and col. 5 lines 47-55).

Regarding claim 17, modified Anderson discloses the method according to claim 16 substantially as claimed, wherein the guide wire (120) is inserted while the needle (22) is in the hollow organ (see Fig. 1, par. [0057]).

Regarding claim 18, modified Anderson discloses the method according to claim 16 substantially as claimed, wherein the catheter device (28) comprises an insertion tube (54) and the guide wire (120) is inserted after removing the elongated needle (22) from the hollow organ (see par. [0078]).

Regarding claim 19, modified Anderson discloses the method according to claim 16 substantially as claimed, further comprising after increasing the length of the puncture (see modifications of Anderson in view of Kiev above to incorporate the cutting edges 306 and 308 of Kiev to increase the length of the puncture), then removing the catheter device (28) from the puncture over the guide wire (120) (see Fig. 9).

Regarding claim 20, modified Anderson discloses the method according to claim 19 substantially as claimed, further comprising passing a treatment catheter over the guide wire (see par. [0047]).

Response to Arguments
Applicant's arguments filed 5/14/2021 have been fully considered but they are not persuasive.
Applicant amended claims 1, 13, and 16 to include that the first and second side surfaces are separated by a first distance, at least a proximal portion of each of the top and bottom surfaces having a width that extends entirely across the first distance.  Applicant argued that the Adams reference fails to disclose this feature.  However, as 
Further, Applicant amended claims 1, 13, and 16 to include that an inside of the first and second recesses receives the first and second inwardly protruding catches of the needle device.  Applicant argued that the Adams reference fails to disclose this feature.  However, as described in the rejection of claims 1, 13, and 16 above, the recesses below 76-2 and 76-1 receive catches 67-1 and 67-2 of safety sheath 15 (see par. [0036]).  The Examiner interprets that safety sheath 15 and stylet assembly 13 together form the claimed “removable needle device” as they form a separate device (see Fig. 9, hub 19 is a part of stylet assembly 13 and shuttle 43 is a part of safety sheath 15) that can cooperate to move together (see Fig. 8(a)-(b)).  Therefore, the recesses below 76-2 and 76-1 receive catches 67-1 and 67-2 of the removable needle device (15/13).
Applicant also argues that the modification to incorporate the cutting blades 306/308 of Kiev to the distal end of cannula 71 of Adams lacks motivation because cannula 71 is not disclosed as making contact with the patient so the blades would not contact the patient either.  However, Adams discloses in paragraphs [0038]-[0039] that cannula 71 is inserted into the patient (“cannula 71 is then moved distally…until it penetrates the jejunum” [0038] and “with distal end 77 of cannula 71 thus inserted into the jejunum” [0039]).  Therefore, blades 306/308 of Kiev incorporated onto the distal end of cannula 71 of Adams would in fact be able to contact the patient and would be able to cut the patient during a procedure to aid in accessing the surgical site (as is taught by Kiev col. 2 lines 43-56 and col. 5 lines 47-55).

Applicant argues that Anderson fails to disclose the method step in claim 16 of inserting the cutting edges into the puncture by guiding the catheter body directly over the guide wire.  However, Anderson discloses that the catheter is inserted over guidewire 120 (see Anderson par. [0005]).  The modified Anderson device including the cutting blades 306/308 of Kiev would allow that the cutting edges of the catheter device are inserted into the puncture by guiding the catheter over the guidewire.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172.  The examiner can normally be reached on Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AVERY SMALE/Examiner, Art Unit 3783                                                                                                                                                                                                        
/SHEFALI D PATEL/Primary Examiner, Art Unit 3783